In a proceeding to invalidate petitions designating Irwin Zucker as a candidate in the Democratic Party primary election to be held on September 9, 1980 for the public office of Member of the State Senate from the 20th Senatorial District, the appeal is from a judgment of the Supreme Court, Kings County, dated August 18, 1980, which, inter alia, granted the application. By order dated September 4, 1980 this court remanded the matter to Special Term to make appropriate specific findings of fact with respect to its invalidation of appellant’s designating petitions and held the appeal in abeyance in the interim. Special Term has now complied. Judgment affirmed, without costs or disbursements. The findings of fact are sufficient to sustain Special Term’s determination. Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur.